Case 3:19-cv-00528-CRS-LLK Document 1-5 Filed 07/18/19 Page 1 of 3 PageID #: 83

                                                                                              ~- I r    :.:   J c .! S 1
                                                                  1   I ,,   ' ""   I("   •   ,-.   1   ..,   - ~   -.   ! -   -   ~ I   .,.. - ,   ~


                         UNITED STATES DISTRICT COUR'l-:" i ·.; rt ; 1, ·~ :-;1·;.r:·~ ;~F\~r'
                              W::stenn District of Kmt:u::ky
                             GEe tb: s;1'f,t,,(I-SZ13 ~4-s   19 JUL 18 PHi2: 32
                                                                                                                               PIAINITFF


v.                              t-Ol'IOO FOR IAWYER HELP


Keven Mazza, Warden                                                                                                            DEFENDANT


 -1.k                                                 ......                              **                                              -1.k
                   **              **                 AA




        Unable to help myself with this. I am begging to be given help from
        anyone who knows more than the lawyers that have ''helped" so far.


1)   Mark Damian Yarmey is the Petitioner in this Federal Habeas Petition filed
in the Western District Court of Kentucky.
2)   Petitioner had been represented by retained counsel throughout the entire
state court proceedings. However, Petitioner nor any member of his irrmediate
family had been charged with a crime, so they had absolutely no experience with
the criminal justice system and no knowledge of how to evaluate and hire a criminal
defense attorney, and had no idea that all attorneys are not competent, experienced
and qualified in every area of the law. Therefore, Petitioner was misled by a
number of attorneys who misrepresented there little experience and knowledge of
criminal law and the criminal appellate system just so they could take Petitioner's
money, even though they were not capble of properly representing Petitioner's
needs. Therefore, Petitioner had incompetent representation throughout his entire
state court proceedings as outlined below:

a)   Petitioner retained James Falk to represent him at trial. Mr. Falk represented
himself to be highly qualified and very experienced in representing clients charged
with sexual related crimes. Long after trial, Petitioner discovered that Mr. Falk
had no trial experience with these type of cases and his inexperience is very
evident from the trial videos. Additionally, Mr. Falk moved to South Carolina
when he was suppose to be investigating and developing Petitioner's case.
b)   Since Petitioner was found guilty and incarcerated, Petitioner's son had to
select an appellate attorney to represent the Petitioner. Petitioner's son was
lied to by Joseph Blandford Jr. when he proclaimed to be an experienced post-
conviction attorney. Mr. Blandford knew very little about post-conviction work




                                              1
Case 3:19-cv-00528-CRS-LLK Document 1-5 Filed 07/18/19 Page 2 of 3 PageID #: 84


and Petitioner is enclosing the RCr 11.42 Motion with this request for appointment
of counsel in order to show this Honorable Court how incompetent Mr. Blandford was.
First Mr. Blandford did not even number the pages of this motion. However, starting
with page nine of this motion, there are five arguments discussed in the next
eleven pages and Mr. Blandford cited only ONE CASE I.AW in the entire eleven pages
of arguments.
     Four arguments contained   absolutely NO CASE IAW to support the issue. The
RCr 11.42 Motion filed by Mr.   Blandford on behalf of Petitioner was not even
equivalent to a $50.00 (fifty   dollar) motion filed by an incompetent prison legal
aide who only has to complete   a three week training course. Once again, the system
failed the Petitioner.
c) Petitioner was then directed toward Maureen Sullivan. Ms. Sullivan misrepresented
her abilities and Petitioner retained her to prepare the appeal of his RCr 11.42
Motion to the Kentucky Court of Appeals. Her prepared brief was weak and even
criticized in the Court's opinion denying Petitioner relief.

3)   Petitioner has no money left to seek representation on his Petition and is
humbly asking this Honorable Court to allow Petitioner to be represented by
competent counsel. Petitioner has no knowledge of Federal Law and how it pertains
to his issues contained in this Petition.

4)   Petitioner could not even prepare this Petition. It was prepared for him by
an experienced Irunate Legal Advisor. The Legal Advisor watched the Petitioner's
trial videos and believes Petitioner has multiple valid Constitutional violations
under Martinez V. Ryan, 566 U.S. 1,132 S.Ct. 1309,182 L.Ed. 272(2012). These issues
were never raised in Petitioner's initial post-conviction motion and are explained
in grounds Seven through Twenty in this Petition.

5)   This Legal Advisor will no longer be available to assist Petitioner in the
future with his Petition. Petitioner has been told by the six assigned Legal Aides
at this institution that they have no knowledge of federal Habeas research and
won't get involved.
Therefore, Petitioner respectfully requests this Honorable Court show compassion
and understanding and appoint competent counsel to develope and present these




                                        2
Case 3:19-cv-00528-CRS-LLK Document 1-5 Filed 07/18/19 Page 3 of 3 PageID #: 85




legitimate and Constitutional issues, omitted by incompetant counsel, to the
Court, thereby giving this Petitioner a fair and reasonable chance to aquire
the justice and oppertunity he deserves.



                                                      submitted,




                                         Green River Correctional Complex
                                         1200 River Rd.
                                         P.O. Box 9300
                                         Central City, KY. 42330




                                     3
